Citation Nr: 1104036	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-16 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of additional 
dependency compensation benefits in the amount of $8,939.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The Veteran served on active duty from May 1975 to May 1997.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2007 decision of the Committee on Waivers and 
Compromises (Committee) at a Department of Veterans Affairs (VA) 
Regional Office (RO), in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Veteran's Law Judge 
at a VA Central Office hearing held in November 2010.  A 
transcript of this hearing is associated with the claims folder.  


FINDINGS OF FACT

1.  The Veteran received military retirement pay that had been 
waived by him in lieu of receipt of VA compensation benefits via 
his original application for disability benefits filled out and 
signed in April 1997; such pay has been waived in the amount of 
VA compensation he was entitled to, as of the date of initial 
entitlement to VA compensation benefits of May 12, 1997.

2.  In August 2002, the Veteran was notified by the VA RO that he 
was being paid as a Veteran with two dependents and that his 
monthly payments included an additional amount for his spouse and 
child.  The notice advised him to notify the VA RO if there was 
any change in the status of his dependents.

3.  The Veteran was divorced in September 2002, during which time 
he continued to receive benefits which included an additional 
amount for his spouse as a dependent.  The same month, he 
notified the Defense Finance and Accounting System (DFAS) of his 
divorce, but DFAS did not forward this information to the VA. 

4.  The Veteran failed to promptly provide VA with notice of his 
September 2002 divorce until April 2007, after being informed by 
VA that it was his duty to notify VA of any change in the status 
of his dependants.  This resulted in an overpayment of benefits 
in the amount of $8,939.

5.  The appellant had a major role in the creation of this 
indebtedness due to his failure to notify the RO of his change in 
dependent's status.

6.  There is no conclusive indication that repayment of the 
indebtedness would be an undue hardship.  The Veteran has 
essentially admitted that he is able to repay the indebtedness in 
the current amount without financial hardship.

7.  Recovery of the overpayment would not defeat the purpose of 
VA pension benefits in the situation where a Veteran is unjustly 
enriched by receiving without legal entitlement additional 
benefits for a dependent that stopped being his dependent as of 
September 2002.   

8.  There is no showing of detrimental reliance on the Veteran's 
part due to receipt of or expectation of receiving VA 
compensation benefits.


CONCLUSION OF LAW

Recovery of the overpayment of disability compensation for 
dependents in the amount of $8,939 would not be against equity 
and good conscience.  38 U.S.C.A. § 5302, 5304, 5305 (West 2002); 
38 C.F.R. § 3.370 (2010); 38 C.F.R. §§ 1.962, 1.963, 1.965 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice requirements set forth in the Veteran's Claims 
Assistance Act of 2000 (VCAA) and its implementing regulations 
are not required because the issue presented involves a claim for 
waiver of recovery of overpayment of VA benefits.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) (The notice and duty to 
assist provisions of the VCAA do not apply to chapter 53 waiver 
of recovery matters, as chapter 53 already contains its own 
notice provisions).  Nevertheless, the Board has reviewed the 
case for purposes of ascertaining that the appellant has had a 
fair opportunity to present arguments and evidence in support of 
his request for a waiver of debt.  The Board concludes from this 
review that the requirements for the fair development of the 
claim have been met.

All available pertinent evidence has been sought/obtained, as 
possible. The RO requested from the Veteran pertinent evidence as 
well as a financial status report, and his replies, including 
financial status reports, statements and argument have been 
received.  The RO has explained to the Veteran the bases for 
denial of the claim, and afforded him the opportunity to present 
information and evidence in support of the claim.

A debtor has the right to dispute the existence or the amount of 
the debt.  38 C.F.R. § 1.911(c); Schaper v. Derwinski, 1 Vet. 
App. 430, 434 (1991); Smith v. Derwinski, 1 Vet. App. 267 (1991).

In order for the Board to determine that the overpayment was not 
properly created, it must be established that the appellant was 
legally entitled to the benefits in question or, if there was no 
legal entitlement, then it must be shown that VA was solely 
responsible for the appellant being erroneously paid benefits.  
Sole administrative error connotes that the appellant neither had 
knowledge of nor should have been aware of the erroneous award.  
Further, neither the appellant's actions nor her failure to act 
must have contributed to payment pursuant to the erroneous award. 
38 U.S.C.A. § 5112(b) (9),(10); 38 C.F.R. § 3.500(b)(2); Jordan 
v. Brown, 10 Vet. App. 171 (1997).

The United States Court of Appeals for Veterans Claims (Court) 
noted that, "[s]tated another way, when an overpayment has been 
made by reason of an erroneous award based solely on 
administrative error, the reduction of that award cannot be made 
retroactive to form an overpayment debt owed to VA from the 
recipient of the erroneous award."  Erickson v. West, 13 Vet. 
App. 495, 499 (2000).

An overpayment is created when VA determines that a beneficiary 
or payee has received monetary benefits in excess of the amount 
to which he or she was entitled. 38 C.F.R. § 1.962 (2010).  A 
request for waiver of overpayment of any benefits, other than 
loan guaranty, must be made within 180 days following the date of 
a notice of indebtedness issued by VA to the debtor.  The 180-day 
period may be extended if the debtor demonstrated to the RO that, 
as a result of VA error or the postal service, or other 
circumstances beyond his or her control, there was a delay in his 
or her receipt of notification of indebtedness beyond the time 
normally required for mailing. 38 C.F.R. § 1.963(b) (2010).

A veteran, surviving spouse or child who is receiving 
compensation must notify the VA of all circumstances which will 
affect his or her entitlement to receive, or the rate of, the 
benefit being paid.  38 C.F.R. § 3.660(a)(1) (2010).

A waiver of recovery of an overpayment or waiver of collection of 
any indebtedness is not warranted where any one of the following 
elements is found to exist: (1) fraud, (2) misrepresentation, or 
(3) bad faith. 38 U.S.C.A. § 5302 (West 2002).  38 U.S.C.A. § 
5302; 38 C.F.R. §§ 1.962, 1.963, 1.965.

The standard "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be unduly 
favorable or adverse to either side.  The phrase "equity and good 
conscience" means arriving at a fair decision between the obligor 
and the Government.  In making this determination, consideration 
will be given to the following elements, which are not intended 
to be all- inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute to 
creation of the debt. 2. Balancing of faults.  Weighing fault of 
the debtor against VA fault.  3. Undue hardship.  Whether 
collection would deprive debtor or family of basic necessities. 
4. Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA benefits 
were intended.  5. Unjust enrichment.  Failure to make 
restitution would result in unfair gain to the debtor.  6. 
Changing position to one's detriment.  Reliance on VA benefits 
results in relinquishment of a valuable right or incurrence of a 
legal obligation.  See 38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must (and 
has) considered all of these specifically enumerated elements.  
However, the Board finds that the issues of balancing of fault, 
unjust enrichment, undue hardship, and whether there would be a 
defeat of the purpose of an existing benefit to the veteran are 
more significant in this case.

VA's working definition of "fault" is, "The commission or 
omission of an act that directly results in the creation of the 
debt." Veteran's Benefits Administration Circular 20-90- 5 (Feb. 
12, 1990).  Fault should initially be considered relative to the 
degree of control the veteran had over the circumstances leading 
to the overpayment.  If control is established, even to a minor 
degree, the secondary determination is whether the debtor's 
actions were those expected of a person exercising a high degree 
of care, with due regard for the debtor's contractual 
responsibility to the Government.  The age, financial experience, 
and education of the debtor should also be considered in these 
determinations.

When it is discovered that a VA adjudicator has awarded excessive 
benefits because of administrative error, adjustment will be made 
usually by reducing or terminating benefits effective the last 
date of payment.  Administrative error is not for application 
when an overpayment results from an act of omission or commission 
by the payee.  If the claimant fails to provide full disclosure 
of facts or due to the amount of the overpayment should know an 
error has been made, yet accepts the payment, the overpayment 
will not be considered due to administrative error.  VA Manual 
22-4, Part III, § 2.03.  An example when administrative error 
applies is when VA erroneously interprets the law to allow 
payment of greater benefits than the legislative intent.  An 
example when administrative error does not apply is when the 
claimant accepts an amount that is patently excessive.  Id.

The Veteran served in the U.S. Army, retiring in May 1997 having 
sufficient service for retirement, and received military 
retirement pay (MRP).  He contends that a waiver of the debt is 
warranted because collection would result in financial hardship.  
He asserts that the debt came about after he notified Defense 
Finance and Accounting System (DFAS) of his divorce in September 
2002, and that the RO should have been notified about this 
divorce by DFAS at that time.  The DFAS's failure to do so 
resulted in the debt.  His representative has argued that the 
debt is improper in a statement issued in April 2009.  

VA is prohibited from paying compensation to a person 
concurrently with their receipt of military-retirement pay. 38 
U.S.C.A. § 5304; 38 C.F.R. § 3.370 (2003); but see National 
Defense Authorization Act for Fiscal Year 2004, Pub.L. No. 108-
136, § 641, 117 Stat. 1392, 1511 (2003) (allowing concurrent 
receipt of limited VA compensation and military-retirement pay 
for qualifying veterans effective beginning with the January 1, 
2004, retirement-pay pay period).  Except to the extent that 
retirement pay is waived under other provisions of law, not more 
than one award of pension, compensation, emergency officers', 
regular, or reserve retirement pay shall be made concurrently to 
any person based on such person's own service. 38 U.S.C. § 
5304(a)(1); see also Burkins v. United States, 112 F.3d 444, 447 
(10th Cir.1997).  Any person who is receiving pay pursuant to any 
provision of law providing retired or retirement pay to persons 
in the Armed Forces and who would be eligible to receive pension 
or compensation under the laws administered by the Secretary if 
such person were not receiving such retired or retirement pay, 
shall be entitled to receive such pension or compensation upon 
the filing by such person with the department by which such 
retired or retirement pay is paid of a waiver of so much of such 
person's retired or retirement pay as is equal in amount to such 
pension or compensation.  38 U.S.C.A. § 5305.

The Veteran's original application for disability benefits (VA 
Form 21-525),  filled out and signed in April 1997 while still on 
active duty, included an automatic application to waive MRP in 
the amount of any VA compensation to which he may have been 
entitled.  In September 1997, the RO granted service connection 
and a combined rating of 20 percent for disabilities including 
bilateral shoulder disorders, effective May 12, 1997.  The RO 
advised the Veteran that his MRP would be reduced in the amount 
of VA compensation and that VA compensation was non taxable, but 
MRP was subject to taxes.  Subsequent rating decisions increased 
his combined rating to 40 percent per a January 1999 rating 
decision, to 60 percent per an August 1999 rating decision and to 
80 percent per an August 2002 rating decision.  The effective 
date of these increased combined ratings continued to be May 12, 
1997.  He was also advised in notices accompanying these rating 
decisions that he was in election of compensation in lieu of 
retired pay or waiver of retired pay to secure VA compensation 
benefits, and received separate notices from the VA RO and the 
Defense Finance and Accounting System (DFAS.)

In the August 2002 notice of his award of benefits that was now 
at 80 percent disabling, he was notified by the VA RO that he was 
being paid as a Veteran with two dependents and that his monthly 
payments included an additional amount for his spouse and child.  
The notice advised him to notify the VA RO if there was any 
change in the status of his dependents.  He also received a 
separate notice from DFAS at the same time, which advised him of 
his election of compensation in lieu of retired pay, and provided 
an accounting of the adjusted pay.  The DFAS notice also told the 
Veteran that a data exchange transaction cannot be accomplished 
for this particular action and that the center must manually 
adjust the case.

In April 4, 2007 VA first received notice from the Veteran that 
he was divorced on September 10, 2002, and had not remarried.  At 
the same time the Veteran submitted a copy of his divorce decree 
showing his divorce was finalized on September 10, 2002.  

In September 2007, he was advised by VA correspondences that VA 
was in receipt of his notification of his September 2002 divorce 
and that removal of his former wife from his award would create 
an overpayment.  The VA would begin recouping his overpayment in 
the amount of $8,939 by withholding benefits starting in December 
2007.  The Veteran requested a waiver of this debt in September 
2007.  

The RO conducted an audit of the Veteran's financial transaction 
history and master records inquiry, the records of which 
confirmed the overpayment amount of $8,939.  

In December 2007, the VA Debt Management Center in St. Paul, 
Minnesota (hereinafter referred to as the "VA Debt Center") 
denied his request for a waiver of his debt in the amount of 
$8939.  

In his Notice of Disagreement submitted in January 2008, the 
Veteran stated that a review of his file would show that it 
contains his Declaration of Dependent forms from the years 2002 
to 2006.  He indicated that he had sent these forms to VA and 
that they showed he was divorced.  He also argued that in 2002 he 
mailed and faxed copies of his divorce decree to DFAS.  He 
indicated that only after he had mailed a letter to VA on March 
30, 2007 was there any action taken by VA to correct this 
oversight in his pay status.  Also in January 2008, he requested 
the RO submit copies of his Declaration of Dependent forms for 
the years from 2002-2007.  The RO sent a reply in March 2008 
advising the Veteran that his VA claims file does not appear to 
contain any copies of these types of records.  Thus they were 
unable to comply with his request for copies.

A review of the claims folder does confirm that it does not 
contain any Declaration of Dependent forms for the years in 
question from 2002 through 2007.  

The Veteran did submit a financial statement report in May 2008.  
It appeared to overstate his monthly expenses, as he reported a 
monthly income of $6049 and monthly expenses of $6837.73, which 
would indicate a deficiency each month of $788.73 (which the 
Veteran reported as net income on the report).  However he also 
indicated that he would be able to repay the debt in the amount 
of $100-150 dollars a month, which suggests that repayment in 
this amount would not constitute hardship.  He also appeared to 
list utilities and heating expenses twice on the same document, 
reflecting one time that they totaled $400 a month and another 
time they were itemized to cost about $350 per month.  He further 
appears to list some expenses that appear to be discretionary and 
or overly inflated for monthly expenses including $200 per month 
for entertainment, $100 per month for haircuts, $100 per month 
for house cleaning supplies and $60 for a second phone.  He is 
also noted to have listed assets totaling $88,932.73 for real 
estate, trailers and boats, as well as several cars, totaling 
more than $8000 in value.  In conjunction with this financial 
status report he requested his monthly withholding be reduced 
from $700 per month to $100-150 per month.  Subsequently VA is 
noted to have withheld $180 per month from his payments to recoup 
the debt.  

The Veteran has repeatedly submitted copies of a letter dated 
September 17, 2002, which was sent to DFAS requesting suspension 
of survivor benefit coverage due to his divorce of September 10, 
2002, along with copies of his September 2002 divorce decree that 
had also been sent to DFAS.  All copies were marked on the top 
with a fax marking of September 17, 2002, 3:20 PM.  He repeatedly 
argues that he is entitled to waiver due to his notifying DFAS of 
his divorce back in September 2002, and that the RO should have 
been put on notice of this divorce by DFAS.

At his November 2010 hearing the Veteran stated he thought that 
when he notified DFAS of his change in marital status in 
September 2002, his notification would be forwarded to the VA.  
He said he believed this was true because VA and DFAS coordinated 
in making payments.  He indicated that he was making $180 per 
month payments via withholding of VA benefits for the past five 
years to recoup the debt.  He said the remaining balance was down 
to $1800 per month.  He admitted that making such payments would 
not cause him financial hardship at present.  His representative 
indicated that his reliance on the benefits changed his position 
to his detriment, because he had waived retirement benefits to 
receive VA pay.  However when he was initially denied waiver, his 
compensation was reduced by $700 a month which was considerably 
lower than what he would have received from his military 
retirement, had he opted to receive that instead. 

Analysis

In determining whether a waiver of overpayment is appropriate, 
VA's (and the Board's) inquiry must determine if the overpayment 
at issue was validly created.  See Schaper, supra.  For obvious 
reasons, in the absence of a valid debt, no further inquiry is 
necessary.  

There is no question that there was an overpayment of VA 
benefits.  The Board must initially determine whether that 
overpayment was validly created.  The Court has held that before 
adjudicating a waiver application, the lawfulness of the 
overpayment must first be decided.

The Committee has charged the Veteran with an $8,939 overpayment 
of additional VA benefits, created when the Veteran was paid 
additional benefits for a dependant wife and daughter for the 
period from September 2002 to April 2007.  The Veteran has not 
disputed the amount of the charged indebtedness, but appears to 
question the propriety of the debt at all.

After having carefully considered the matter, and for the reasons 
expressed immediately below, the Board believes that the 
overpayment was validly created.
The Board initially finds that the debt was proper.  In this 
matter the Veteran was notified by the VA in its August 2002 
notice of his award that he was to advise the VA of any change in 
the status of his dependents.  He did not do so until April 2007.  
While the Board is sympathetic to the Veteran's contentions that 
he believed that the DFAS would notify VA of his change in the 
status of his dependents, the fact remains that he was made aware 
that it was his obligation to do so.  While it may have been 
administrative error for DFAS not to provide VA with the 
Veteran's updated dependency status, the Veteran's failure to 
apprise the RO of his situation also contributed to the erroneous 
payment.  See Jordan, supra.   The fact that the Veteran could 
have notified VA that the benefits were not reduced at any time 
during the five years he continued to receive extra benefits, has 
been considered. 

The Board also notes that the Veteran apparently did not provide 
the VA with Status of Dependents reports from 2002 to 2007, as 
there are no such reports in the claims folders.  While the 
Veteran contends that he did send such forms, the lack of their 
presence in the claims folder does not support such contentions.  
"Presumption of regularity" supports the official acts of public 
officers, and in the absence of clear evidence to the contrary, 
courts presume that they have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vets. App. 
307 (1992) (quoting United States v. Chemical Foundation, 272 
U.S. 1, 14-15 (1926). While the Ashley case dealt with regularity 
and procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied the presumption of regularity to 
procedures at the RO level, such as in the instant case.

In short, the amount of the overpayment, $8,939, appears to have 
been correctly calculated, and the overpayment was validly 
created.  That is, the Veteran was receiving VA benefits for 
himself, his wife and child during a period of time between 
September 2002 and April 2007, during which he was divorced, and 
should not have been receiving benefits for his wife.   

Having determined that the overpayment is valid, the Board next 
must consider whether fraud, misrepresentation, or bad faith in 
the creation of the overpayment such as would preclude waiver of 
the overpayment.  If it did, waiver of the overpayment is 
automatically precluded, and further analysis is not warranted. 
See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965(b) (2008); see also Ridings v. Brown, 6 Vet. App. 544 
(1994) [holding that the Board must independently address the 
matter of bad faith before addressing whether waiver would be 
appropriate].

If there is an indication of fraud, misrepresentation or bad 
faith in the creation of the overpayment, waiver of the 
overpayment is automatically precluded, and further analysis is 
not warranted. See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 
1.963(a), 1.965(b).  In a December 2007 decision, the VA Debt 
Center explicitly determined that there was no evidence of fraud, 
misrepresentation, or bad faith in this case.  It is, however, 
the Board's responsibility to consider the matter of bad faith on 
a de novo basis.  See Ridings, supra.

The term "bad faith" generally describes unfair or deceptive 
dealing by someone who seeks to gain by such dealing at another's 
expense. An appellant's conduct in connection with an overpayment 
exhibits bad faith if such conduct, although not undertaken with 
actual fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  See Richards v. Brown, 9 
Vet. App. 255 (1996); 38 C.F.R. § 1.965(b).

Although the evidence indicates that the Veteran was notified of 
the need to report changes in the number and status of his 
dependents, and the effect such changes would have on his 
entitlement to VA benefits, there is no indication that he in 
fact read and willfully disregarded the information provided by 
VA.  The evidence does not indicate that the Veteran deliberately 
acted with the intent to seek an unfair advantage, with knowledge 
of the likely consequences.  It appears, instead, that the error 
was of omission rather than commission.

The Board finds, therefore, that the Veteran did not commit 
fraud, misrepresentation, or bad faith, and that there is no 
statutory bar to waiver of recovery of the overpayment.

The Board must now consider whether it would be against the 
standard of "equity and good conscience" to recoup the 
overpayment.  In this instance, the Board notes that the VA Debt 
Center has conceded that the VA was at fault in the creation of 
the debt, thus the question now moves to whether recoupment would 
cause undue hardship.  Clearly the evidence is against such a 
finding.  After submitting his Financial Statement report in May 
2008, where he admitted he could afford repayment of the debt in 
the approximate range of 100 to 150 monthly, he had payments of 
$180 per month recouped from his benefits.  He admitted in his 
November 2010 hearing that he would not be financially harmed by 
recovery of the debt.

As for whether recoupment of the benefits would nullify the 
purpose for which they were intended, the Board notes that they 
were intended to compensate the Veteran for a dependent.  However 
as the evidence shows the Veteran to be divorced and his wife no 
longer his dependent, the purpose of such benefits has already 
been fulfilled as of the date of their divorce in September 2002.  
Accordingly, requiring the Veteran to repay the overpayment does 
not defeat the purpose of the intended benefit.

The Board further finds that failure to make restitution of the 
overpayment would result in unjust enrichment to the Veteran.  In 
effect, a waiver of this overpayment would allow the Veteran to 
realize a gain (receipt of extra benefits paid which he was not 
entitled to) based on his failure to timely notify VA that his 
dependent's status had changed.  Allowing the Veteran to realize 
any gain from such conduct would clearly result in unjust 
enrichment.

The Board also has considered the factor of whether the Veteran's 
reliance on the VA benefits caused him to change his position to 
his detriment.  This is the position that has been taken by the 
Veteran's representative at his November 2010 hearing, when he 
argued that the Veteran's acceptance of VA compensation in lieu 
of MRP resulted in less income during the early months when his 
debt was first being recouped.  The Board notes that he opted to 
receive VA compensation in lieu of MRP since initial entitlement 
to benefits dating back to 1997, and has enjoyed the benefits of 
the tax advantages derived from electing VA benefits ever since.  
See M21-MR Part III subpart V, Chapter 5, Section A, page 5-A-4 
(pointing out the there is an obvious advantage to waive MRP in 
favor of VA compensation benefits such benefits are not taxable).  
Thus he has not changed his position to his detriment, in light 
of the tax advantages he had enjoyed while in receipt of those VA 
benefits, including those erroneously received VA benefits. 

In light of the above, the Board finds that recovery of the 
overpayment would not be against the standard of "equity and good 
conscience." 

The Board's inquiry is not necessarily limited to the six factors 
discussed above. However, there is nothing in the record which 
suggests any other reason for waiver of the charged indebtedness 
exists, and the Veteran and his representative have pointed to 
none.

Therefore, the Board concludes that a waiver of overpayment of VA 
compensation benefits is not warranted.


[Continued on Following Page]


ORDER

The Veteran's request for waiver of overpayment of VA 
compensation benefits in the amount of $8,939.00 is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


